Exhibit 99.2 November 4, 2008 FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Foods Announces Share Repurchase Program Seneca Foods Corporation (SENEA, SENEB) announced today that its Board of Directors has authorized a share repurchase program.The program permits the Company to buy up to 500,000 common shares, whether Class A or Class B shares, in open market or privately negotiated transactions at the discretion of management. “At current prices, “said Kraig H. Kayser, President and Chief Executive Officer, “our Board considers our stock an attractive investment.“ The transactions will be made in accordance with rules and regulations of the U.S.
